SIMPSON, J.
— This action is by the appellant against the appellees on the Avritten letter of credit, which will be copied in the statement of the case by the reporter. The complaint merely recites the letter of credit, and does not allege that any goods Avere ever sold on the faith thereof; but the demurrer to the complaist does not seem to have been passed upon by the court, the assignments of error relating only to the overruling of the demurrers to plea 3. Said plea avers that said letter of credit Avas signed Avithout any consideration, and that the same was revoked before any goods Avere sold on the faith of the same.
A consideration is necessary to the binding efficacy of a contract, and a contract in which one party offers to do something or to pay money Avhen the other party does something else, and does not contain a,ny promise or obligation of the other party to do or pay anything, is unilateral, without mutuality, and subject to revocation at any time before the party to Aidmm it is address*658ed does or performs any act on the faith of said proposition. — 9 Cyc. 327 et seq.; Chambliss v. Smith, 30 Ala. 367; Borst v. Simpson, 90 Ala. 373, 376, 7 South. 814.
There was no error in overruling the demurrers to the plea. The judgment of the court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan, and Mayfield, JJ., concur.